By the Court :
It is a general rule of law, that strangers, as well as citizens, are bound by the ordinances and by-laws of a corporation. Strangers visiting a country are bound by the laws of its sovereign. 1 Vattel, ch. 4, sec. 49. Strangers coming into a corporation. must, at their peril, take notice of the by-laws of such cor*394poration. 1 Bac. Ab. 550; 1 Cow. 269. A by-law of a city is binding upon strangers coming within the territorial limits of the city. 6 Pick. 187. These principles prevail in all well-organized governments, and the experience of ages has proved their practical utility.
• But do these principles apply to the present case? The statute concerning stray animals, vol. xxii. 343, after pointing out the mode in which animals running at large may be taken up and disposed of, provides, “ that nothing in the act for the incorporation of towns, and toothing in any special act for the incorporation of any town or village in this state, shall be so construed as to authorize the making of any by-laws or ordinances, or to enforce the same, of any such town or village, which shall subject any animals, the property of any person not residing within the limits of such town or village, *to be taken up and dealt with in any other manner than is provided for in this act.” We consider this a decisive expression of the legislative will upon this subject; and it was intended to subject non-resident owners of animals to no further liabilities for strays than those imposed by the act. It removes no difficulty to say, that the ordinance of the town of Marietta operates, not on the animals, but on the owner,dn the shape of a penalty. It infringes the spirit of the law, and is repugnant to its policy. That can not be done indirectly which the law prohibits to be done directly. An ordinance of an inferior corporation, in violation of a public statute, is necessarily void.
But this statute was passed after the town of Marietta was incorporated, and it is to be inquired, whether it is competent for the legislature to modify or restrict its charter without its consent. In this respect there seems to be a well-settled distinction between private and public corporations. In the case of Dartmouth College v. Woodward, 4 Wheat. 518, the Supreme Court of the United States held, that a private corporation is a contract between the government and the corporation, and the legislature can not repeal, impair, or alter the rights and privileges conferred by the charter, against the consent, and without the default of the corporation, judicially ascertained and declared. But a public corporation, created for the purposes of government, can not be considered as a contract. We adopt the rule laid down by the late Chancellor Kent upon this subject. 2 Kent’s Com. 245. “ In respect to public corporations, which exist only for public purposes, *395as counties, cities, and towns, the legislature, under proper limitations, have a right to change, modify, enlarge, or restrain them, securing, however, the property, for the uses of those for whom it was purchased.”
Upon the whole, we are of opinion that the legislature reserved the power to prohibit corporations from interfering with animals running at large, where the owners are non-residents of the corporation ; and that this power was virtually exercised by the passage of the statute.
Demurrer overruled.